Appellant was convicted in the district court of Bastrop county of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
From the testimony of the State witnesses it is unquestioned that appellant transported intoxicating liquor on the occasion in question. He and one Montgomery were together. They came down the road *Page 427 
in a car and stopped. Here Montgomery took out of the car a box containing several fruit jars of whiskey and he and appellant came on some distance to where the officers commanded them to halt. The car in the meantime had driven away. When ordered to halt Montgomery threw down the whiskey he had and ran and appellant also threw away a quart of whiskey which he had and ran. The officers pursued them and arrested them. It was in proof that the night before Montgomery had sought to have a party go down into Lee county and haul some whiskey, and upon the refusal of said party Montgomery said he was going to have it brought if he had to walk. Both appellant and Montgomery testified that they got in the car with one Arvid Browning several miles from the point where the officers saw the party in the car, and that soon after they got in the car with him they discovered there was in the car a box containing whiskey. They further averred that when they reached the point where the officers said the car stopped and that appellant and Montgomery got out, that in fact they did get out of the car at that point but were only intending to carry the whiskey, which was in the car and which they said belonged to Browning, from the car to some point not far distant where they were going to leave it until Browning returned for it.
The brief filed by appellant contains no citation of authorities in support of any proposition advanced, nor have we been able to agree with any of the contentions made. The attack on the indictment appears trivial. The regular jurors being exhausted, talesmen were ordered by the court. When return was made by the officer summoning such jurors the names were placed in a hat and drawn. Appellant's complaint of this procedure is wholly without merit. Appellant and Montgomery appeared to be acting together and we see no error in admitting the testimony of statements made by Montgomery at a former time apparently in furtherance of and connected with the common design which actuated the two parties on the occasion in question. The testimony that appellant had a pistol was developed as a part of the res gestae of the transaction, and the complaint that the State thus showed the offense of carrying a pistol presents no error. We see no error in the action of the trial court in permitting the State to show that the medal which had been exhibited to the jury as part of the defensive testimony and which appellant asserts was awarded to him for bravery in action during the late war, was not what he claimed it to be. There are many bills of exception in the record wholly without merit and while all of them have been examined by us, we do not deem it necessary to discuss the various contentions made.
The judgment of the trial court will be affirmed.
Affirmed. *Page 428